OPINION — AG — QUESTION(1): IS THE PRESENT COUNTY ASSESSOR OF THIS COUNTY, APPOINTED IN SEPTEMBER, 1964, TO FILL A VACANCY ENTITLED TO DRAW THE SALARY OF $5400.00 PER ANNUM, SINCE THE EFFECTIVE DATE OF 19 O.S. 1965 Supp., 180.64 [19-180.64](A)? — AFFIRMATIVE, QUESTION(2): MAY THE COUNTY ASSESSOR LEGALLY RECEIVE MORE THAN $5400 PER ANNUM DURING THE PRESENT TERM? — NEGATIVE, QUESTION(3): WILL THE SALARIES OF BOTH CLASS "A" AND CLASS "B" COUNTY OFFICERS FOR THE TERM BEGINNING IN JANUARY, 1967, BE THE AMOUNTS SET OUT IN THE STATUTE AS "MINIMUM SALARIES" OR MAY THE SALARIES BE IN EXCESS OF THE AMOUNT STATED AS "MINIMUM SALARIES"? — WILL BE THE AMOUNT SET OUT AS "MINIMUM SALARIES IN HOUSE BILL NO. 1044, QUESTION(4): IF THE SALARIES MAY EXCEED THE SO CALLED "MINIMUM SALARY", ON WHAT BASIS WOULD SUCH EXCESS BE FIGURED? — UNNECESSARY THAT QUESTION NO. 4 BE CONSIDERED BASED ON THE ABOVE ANSWERS. CITE: 19 O.S. 1961 180.62 [19-180.62], 19 O.S. 1965 Supp., 180.63 [19-180.63], OPINION NO. 65-335 (FINIS STEWART)